DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission dated November 29, 2021, has been entered.
Information Disclosure Statement
The information disclosure statement filed August 30, 2021, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because non-patent literature reference 5 listed on the statement was not accompanied by a legible copy.  The copy of the reference provided by applicant was not legible.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 C.F.R. 1.97(e).  See MPEP § 609.05(a).
Claim Objections
Claim 12 is objected to because of the following informalities.
Considering Claim 12: For consistency with the other claims, applicant should place a colon after the word “comprises” at line 2 of claim 12.
Appropriate correction is required.
Claim Rejections – 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 20 and 21 are rejected under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Considering Claims 20 and 21: Claims 20 and 21 recite the limitation “a second heavy fraction.”  The original disclosure does not expressly identify a second heavy fraction.  Applicant has not identified where there is written description support for this limitation in the original disclosure.  Accordingly, the examiner finds that there is not written description support for the “second heavy fraction” limitation of claims 20 and 21.
Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 6, 8, 18-20, 26, and 28 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point 
Considering Claim 6: Dependent claim 6 recites the step of “collecting a product” by “separating the turpentine product from water in a liquid-liquid phase separator.”  Claim 6 depends from claim 1.  Claim 1 recites a “distillate containing turpentine and water” and the step of “separating the turpentine from the distillate to obtain a turpentine product.”  Claim 6 is indefinite because it is not clear whether: (1) the separating step of claim 6 is the same separating step as the “separating the turpentine” step of claim 1, with the additional requirement that the separation be done in a liquid-liquid phase separator; or (2) the separating step of claim 6 is different from the “separating the turpentine” step of claim 1.  The claim is particularly confusing because claim 6 suggests that the turpentine is in the “light stream” while parent claim 1 suggests that the turpentine is in the “distillate.”  Thus, is it unclear whether these are separate components that both contain some turpentine or whether the one component is contained within the other.
Considering Claim 8: Dependent claim 8 recites “a heavy fraction.”  Claim 8 depends from claim 1.  Claim 1 also recites “a heavy fraction.”  Claim 8 is indefinite because it is not clear whether (1) the heavy fraction of claim 8 is the same heavy fraction as the one in claim 1 (as suggested by the fact that they both are called by the same name); or (2) the heavy fraction of claim 8 is different from the heavy fraction of claim 1 (as suggested by the fact that the heavy fraction of claim 1 is introduced by the indefinite article “a”).
Considering Claims 18-20: Dependent claim 18 is indefinite for substantially the same reasons as claim 6, which is addressed above.
Considering Claim 26: Claim 26 recites “the free fatty acid.”  The claim is indefinite because this limitation lacks antecedent basis in parent claim 1.  The examiner recognizes that the article “the” might by modifying “losses” rather than “free fatty acid.”  However, this is not clear from the claim language.
Considering Claim 28: Claim 28 recites the limitation “the fractionator system.”  Claim 28 depends from claim 1.  Claim 28 is indefinite because the limitation “the fractionator system” lacks antecedent basis in claim 1.
Allowable Subject Matter
Claims 1-5, 7, 9-11, 15-17, 22-25, and 27 are allowed.  
Claim 12 is objected to but would be allowable if amended to address the objection.
The following is a statement of reasons for the indication of allowable subject matter.  In the Office Action dated May 28, 2021, the examiner rejected the claims as obvious over WO 2014/098763 (“Stigsson”) and secondary references.  In the Office Action, the examiner suggested that the “packed-bed column” taught by Stigsson at page 27, lines 1-3, was a distillation column reading on the claimed fractionator.  In response, applicant submitted the Kister exhibit (20-page textbook excerpt placed in record on August 27, 2021) and argued that the packed-bed column of Stiggson is not a fractionator.  After reviewing the Kister exhibit and applicant’s arguments, the examiner agreed with applicant that the packed-bed column of Stigsson should be read in context to mean a steam stripping apparatus different from a fractionator, as documented in the interview summary dated September 7, 2021.  However, the examiner had also indicated in the interview that Stigsson’s general teaching at page 4, lines 25-33, of obtaining turpentine “by fractionating of crude tall oil or by the distillation of resin obtained from trees” would have suggested the use of an ordinary fractionator.  At pages 10 and 11 of applicant’s remarks dated November 29, 2021, applicant argues that this would not be the case.  Applicant specifically argues that the first option suggested by the language at page 4, lines 25-33, would have suggested the evaporator taught by Stigsson rather than a fractionator.  After considering applicant’s arguments and updating the search, the examiner agrees with applicant.  Additionally, Stigsson is directed to derivatives from kraft pulping and prior art reference U.S. Patent No. 3,745,063 (“Fisher”) describes a conventional method for separating turpentine from kraft black liquor using flash tanks (col 1, lines 30-60).  The examiner finds that none of the steam-strippers or evaporators of Stigsson or the flash tanks of Fisher fall within the broadest reasonable interpretation of the “fractionator” of claim 1.
Finally, the examiner notes that the separation of turpentine from rosin products related to tall oil is well known in the art.  The separation of rosin soap and the distillation of turpentine is described in US Patent No. 1,266,957 (“Kress”), issued in By-Product Recovery and Valorisation in the Kraft Industry: A Review of Current Trends in the Recovery and Use of Turpentine and Tall Oil Derivatives, 2 Biomass 103 (1982).  However, despite the age of the field, the examiner finds that absent improper hindsight nothing in the prior art of record would have suggested to one of ordinary skill in the art the particular process recited by claim 1.
Response to Arguments
Applicant’s arguments in the remarks dated November 29, 2021, have been fully considered, and the examiner responds as follows.
In the remarks, applicant argues that the indefinitness rejections set forth in the prior Office Action should be withdrawn in view of the claim amendment.  The examiner agrees that the amendment addresses and overcomes the specific indefinitness rejections set forth in the prior Office Action.
Applicant’s arguments concerning the obviousness rejection have been fully considered but are moot because the examiner has withdrawn the obviousness rejection.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NICHOLAS E HILL/Primary Examiner, Art Unit 1767